Citation Nr: 1131820	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1961 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that VA has not completed its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, there appear to be outstanding records from the Social Security Administration (SSA) which are relevant to the appellant's claim.  At the May 2011 Board hearing, the appellant stated that he was diagnosed with PTSD by the SSA and received SSA benefits until he reached age 66.  (See May 2011 Board Hearing Transcript (Tr.) at p. 15-16).  An August 2006 VA treatment record indicates the appellant reported that he was receiving SSA disability as a result of his PTSD.  An August 2005 VA treatment record reflects that the appellant obtained SSA disability benefits earlier that year.  The claims folder does not reflect that the RO has requested records from the Social Security Administration.  Because the SSA records may be pertinent to the adjudication of the appellant's claims for service connection for PTSD and entitlement to a TDIU, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).

A September 2005 VA Form 21-4142, Authorization and Consent to Release Information to VA, reflects that the appellant requested that VA obtain records from the Brattleboro Retreat from the 1980s, when he was treated for alcoholism.  The RO requested these records in January 2006, but there is no indication that Brattleboro Retreat responded to the request.  An April 1999 Almance Regional Medical Center record reflects that the appellant was hospitalized in 1988 for 45 days at Brattleboro Retreat after a suicide attempt with an overdose at that time.  Thus, the Brattleboro Retreat records may be relevant to the appellant's claim for entitlement to service connection for PTSD.  Accordingly, another attempt should be made to obtain these records.

Additionally, the appellant reported that a VA Vocational Rehabilitation employee at the Winston-Salem RO deemed him to be unemployable.  (See Tr. at p. 19, May 2008 statement).  The appellant specifically stated that the employee told him that he would note that the appellant was unemployable on his record.  (Id.)  The appellant's VA Vocational Rehabilitation records do not appear to have been associated with the claims file.  Consequently, these records should also be obtained.

The appellant contends that he was sexually assaulted while he was confined and serving a three month sentence of hard labor from November 1962 through February 1963.  (See Tr. at p. 12).  The appellant's service personnel record reflect that he was sentenced after receiving a Court Martial for going absent without leave (AWOL).  

A November 7, 1962 service treatment record, dated prior to the Court Martial, indicates the appellant was in physical confinement.  A November 16, 1972, service treatment record, also dated prior to the Court Martial, indicates the appellant had a probable chronic anxiety reaction.  The appellant's service personnel records reflect that he received additional non-judicial punishments following the Court Martial.  The appellant's service records do not indicate that he reported the alleged sexual assault, and at the Board hearing he stated that he did not seek medical treatment.  (See Tr. at p. 13).  A June 2005 VA treatment record reflects that the appellant had a diagnosis of PTSD secondary to military sexual trauma.

Although the appellant's alleged sexual trauma has not been verified, evidence of behavior changes, such as deterioration in work performance, may provide evidence of an in-service personal assault.  See 38 C.F.R. § 3.304(f)(4).  The appellant's service personnel records indicate the appellant had several non-judicial punishments after November 1962, and the appellant has been diagnosed with PTSD.  When the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on a review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304 (f)(5) (as amended by 75 Fed.Reg. 39852 (July 13, 2010)).  Therefore, the Board finds that the appellant's claims file should be forwarded to a VA psychologist or psychiatrist for review in order to determine whether there is sufficient evidence of record to concede the appellant's claimed sexual assault stressor.  If the appellant's sexual assault stressor is sufficiently verified by a psychologist or a psychiatrist, then he should be afforded a VA examination to accurately determine whether he has PTSD that is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA Vocational Rehabilitation folder and associate it with the claims file.  If no such records are available, the claims folder must indicate this fact.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including all medical records used to make the decision.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  Also, provide the appellant with notice of any inability to obtain these records.

3.  After obtaining any authorization required from the appellant, request records from the appellant's treatment at Brattleboro Retreat in the 1980s.  If no such records are available, the claims folder must indicate this fact.

4.  Following completion of the above and after any new records have been associated with the claims file, arrange for the claims file to be reviewed by a psychiatrist or psychologist with the appropriate expertise to determine whether there were behavioral changes or other indications of the appellant being subjected to sexual trauma in service.  The reviewing examiner should put the opinion regarding the existence of a military sexual trauma stressor in writing and it should be recorded in the claims file.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

5.  If it is determined that a military sexual trauma stressor has been sufficiently verified, then the appellant should be afforded a VA examination by a psychiatrist or psychologist with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder, to include PTSD.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the appellant has PTSD as a result of the military sexual trauma stressor.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for PTSD and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


